DETAILED ACTION

Election Acknowledgment
Acknowledgment is made of the election of group I claims 1-18, without traverse, the non-elected claims, i.e., claims 19-25 are withdrawn from the consideration.  The non-elected claims should be canceled by the Application during the prosecution of this application.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Van Komen et. al., US Publication 2016036347, in view of Mishliborsky US Patent No. 4718287.
	Regarding claim 1, Van Komen et. al., discloses an Electronic Weight Measuring Fishing Net with features of the claimed invention including a load cell (see figure 1), comprising: a monolithic load beam (element 105), having a first region (the region holding element 135), a second region (the right side related to elements 160 or  element 125 ), on a distal end of the load beam from the first region for receiving a force from a load, and a third region arranged between the first and second regions, (the middle section related to elements 145 and 150), wherein the third region comprises a recess (see figure 1 or 3D), on one side of the load beam.  Although Van Komen shows a display having micro-control in the recess, he fails to show any strain gauge in the recess.  Such arrangement in beam having recess as a load cell is well known, and is well stablished in the art.  For example, Mishliborsky discloses a force sensing device teaching a beam with recess having strain gauges and other electronics with related cable in the recess (see, for example, figure 4).  It would have been obvious, therefore, for a skill artisan, before the effective filing date of the invention to modify Van Komen, using teachings of Mishliborsky, and to place all the sensing and electronics in the recess, in order to provide for more compact, low cost and higher accuracy sensing system.
	Regarding claim 2, the signals are generally in the form of currents. 
	Regarding claim 3, all devices are generally calibrated.

Claims 4-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art, as shown in the List of the References (PTO-892 form), are made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Friday, December 02, 2022